DETAILED ACTION
Claims 1-14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishihata, U.S. Patent No. 8,615,762 (as cited by applicant), in view of the examiner’s taking of Official Notice.
Referring to claim 1:
a) Nishihata has taught a multithreaded microprocessor (see FIG.1, processor P1 or P2) configured to execute a program divided into discrete phases of programming instructions (see FIGs.12-13, where a program is divided into transactions (example transactions X and Y are shown)),
b) Nishihata has not taught that the microprocessor is a single instruction multiple data (SIMD) microprocessor.  However, SIMD is a very well known in the art that is also known to be combined with multithreading.  SIMD allows for increased parallelism by allowing a single instruction to operate on multiple operands at once.  As a result, it would have been obvious to single instruction multiple data (SIMD) microprocessor.
c) Nishihata has also not taught that the program is divided into the discrete phases by phase instructions.  However, it is very well known in the art to start and end a transaction with unique instructions (e.g. a transaction start/begin instruction and a transaction end/exit/commit instruction).  This informs the processor when special transaction processing is required.  As such, because Nishihata has taught transactions (Tx in FIG.3), it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nishihata such that the program is divided into the discrete phases by phase instructions.
d) Nishihata, as modified, has further taught the phase instructions being provided at points in the program where resource requirements of the program change (the phase instructions separated transactions, and each transaction may require different resource requirements.  For instance, in FIG.12, transaction X requires 32 data items among threads T1 to T8 while transaction Y requires 24 data items among threads A1 to A8), the microprocessor configured such that a plurality of data instances can be processed by a single thread of programming instructions (see FIGs.12-13.  Threads T1 and each of A1 to A8 process multiple data instances.  The examiner notes that this is dependent on the current program/data and many thread configurations are possible.  For instance, in FIG.3, each threads processes multiple data instances), the microprocessor comprising:
d1) a scheduler for scheduling phases of the program to be executed on the microprocessor wherein the phase instructions allow the scheduler to schedule each phase of the program separately (see FIGs.12-13.  An inherent scheduler inherently schedules program phases, both with respect to other phases (FIGs.12-13, ; and
d2) a plurality of resources for executing a phase of programming instructions in the form of one or more threads issued by the scheduler (see FIGs.12-13.  Multiple threads making up a phase/transaction are issued by a scheduler to use processor resources to carry out their functions);
d3) wherein the scheduler is configured during scheduling of each phase of the program subsequent to a first phase to determine a number of threads and a number of data instances to be allocated to each of the determined number of threads for that phase of the program based on a maximum number of data instances allowed per thread and on a result of a preceding phase of the program (see FIGs.6-7 and 12-13 and the descriptions thereof.  When scheduling phase/transaction X in FIG.12 after phase/transaction Y, 21 data instances are assigned to one thread T1 for scheduling on processor P1.  This number of threads and data instances is based on the maximum number of data instances allowed per thread, which is stored in max storage 400 (FIG.5), in this case 25, but also on scheduling of phase Y, a result of which is the interruption of phase X.  As such, based on the max of 25 and based on interrupting T1 after only 4 of the 25 data instances were processed by T1 (FIG.12(2)), one thread (T1) with 21 allocated instances is scheduled for finishing execution).
Referring to claim 2, Nishihata, as modified, has taught the SIMD microprocessor according to claim 1, wherein the maximum number of data instances allowed per thread is limited by hardware (see FIG.4, hardware 400, which limits the number of data instances per thread).
Referring to claim 3, Nishihata, as modified, has taught the SIMD microprocessor according to claim 1, wherein the scheduler maintains a record for each program that is scheduled, during execution of that program. (this is inherent.  The scheduler records number of data instances per thread, number of threads per group (e.g. FIG.7, step B006), and must include any other information used to schedule the program (for instance, where a phase has been interrupted, and thus where it must resume (FIG.12))).
Referring to claim 4, Nishihata, as modified, has taught the SIMD microprocessor according to claim 1, further including a thread finished counter (see FIG.5, counter 500), wherein when each thread finishes a phase of the program an indication is sent to the thread finished counter (column 6, lines 50-53), and wherein the microprocessor is configured such that the scheduler schedules a next phase of the program only when the thread finish counter indicates that all threads for a preceding phase of the program have finished (see FIG.8 and column 6, line 48, to column 7, line 32).
Referring to claim 5, Nishihata, as modified, has taught the SIMD microprocessor according to claim 4, wherein the thread finished counter is part of the scheduler (as FIG.8 is a scheduling algorithm, and the counter is referenced for scheduling, it is considered part of the scheduler, whose boundaries is not claimed in such a way so as to preclude Nishihata’s counter from being considered part of a scheduler).
Referring to claim 7, Nishihata, as modified, has taught the SIMD microprocessor according to claim 4, wherein the thread finished counter stores a record of a number of data instances for each thread of a phase of a program (see column 6, lines 50-53).
Referring to claim 8, the preamble of the claim is rejected for similar reasons as claim 1.  Nishihata has further taught the method comprising the steps of:
scheduling a first phase of the program in the form of one or more threads to be executed on the microprocessor (see FIG.12 (part (2)), for instance, which shows scheduling phase/transaction Y (threads A5 to A8) on processor P1), including the step of determining how many data instances to allocate to each of the one or more threads in the first phase (see FIG.12 and note it was determined that each of threads A5 to A8 are allocated three data instances.  This number can vary as shown in FIG.13, for instance);
b) executing the first phase of the program scheduled by the scheduler (see FIG.12);
c) when execution of the first phase of the program is complete, providing an indication based on the phase instructions to the scheduler that execution of the first phase of the program is complete (when phase Y is complete on P1, the transaction is complete and the transaction end/commit instruction would be an indication thereof, which means the scheduler can proceed with the next transaction); and
d) scheduling a second phase of the program after the scheduler has received the indication that execution of the first phase of the program is complete (see FIG.12 and note that when phase Y is done, phase X is again scheduled with T1 being executed on P1), including the step of determining a number of threads (one thread (T1) is determined to be scheduled) and how many data instances to allocate to each of the determined number of threads in the second phase based on a maximum number of data instances allowed per thread (the remaining 21 of the maximum 25 data instances are allocated to T1) and on a result of the first phase of the program (the scheduling of T1, specifically, when it is scheduled, and on how many remaining items it is to process, is partially determined based on the interruption resulting based on phase Y).
Claims 9-10 and 12 are rejected for similar reasons as claims 1-2 and 7, respectively.
Referring to claim 11, Nishihata, as modified, has taught the method according to claim 10, further comprising updating the record when each thread finishes a phase of the program, and scheduling a next phase of the program only when the record indicates that all threads for a preceding phase of the program have finished (see FIG.8 and column 6, line 48, to column 7, line 32, and note how the record (counter) is used to indicate a phase is complete and a next may be scheduled).
Referring to claim 13, Nishihata, as modified, has taught the method according to claim 8, further comprising dynamically allocating the number of threads for the second phase of the program based on a result of the first phase of the program (FIGs.7-8 are dynamic scheduling algorithms that result in scheduling T1 based at least in part on the interruption resulting from phase Y in FIG.12 (part (2))).
Claim 14 is rejected for similar reasons as claim 8.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On page 7 of applicant’s response, applicant argues that there is nothing in Nishihata that describes that transactions X and Y are actually phases split from the same initial program, and that the examples of FIGs.12-13 are more akin to threads of a difference second program interrupting a first program.
The examiner respectfully disagrees.  Nishihata only mentions one program throughout (see column 1, lines 64-65, and/or column 4, lines 26-32).

On pages 7-8 of the response, applicant notes that even if Nishihata’s transactions could be interpreted to come from the same program, nothing in Nishihata states that the program is divided into discrete phases.  Applicant concludes that if X and Y are in the same program, then this would constitute a second execution the same full program.
The examiner respectfully disagrees.  Nishihata does not limit executing X and Y to executing a same full program twice.  The examiner has taken Official Notice (claim 1 rejection, part (c)) that it is known to divide a single program into multiple transactions demarcated by unique transaction instructions (e.g. transaction start/begin and transaction end/exit/commit).  As an example, Arndt et al., U.S. Patent Application Publication No. 2012/0084477, has taught dividing a single program into multiple phases (transaction) using tbegin/tend instructions (e.g. FIG.2), where a transaction may be interrupted/pre-empted by another thread of the same program that also needs to perform a transaction (paragraph [0025]).

On pages 8-9 of the response, applicant argues that Nishihata teaches away from advantages of applicant’s invention, and points to the example of FIG.12 where threads T2, T3, and T4 are moved in time after the interrupting thread threads.
The examiner notes that applicant’s claims do not include language that distinguishes from the operation of FIG.12 of Nishihata, even if applicant recognizes an inventive advantage that is not realized by Nishihata.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Son et al., which has taught transaction priority and pre-emption.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N. Alrobaye, can be reached at 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/David J. Huisman/Primary Examiner, Art Unit 2183